                                                              United States Bankruptcy Court
                                                                    District of Oregon
In re:                                                                                                                 Case No. 21-30037-tmb
Natalia Aleksandrovna Neal                                                                                             Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0979-3                                                  User: Admin.                                                                Page 1 of 1
Date Rcvd: Jan 26, 2021                                               Form ID: OD2                                                               Total Noticed: 8
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 28, 2021:
Recip ID                   Recipient Name and Address
db                     +   Natalia Aleksandrovna Neal, 17373 SE Forest Hill Dr, Damascus, OR 97089-2751
smg                    +   Dept of Justice, Division of Child Support, Attn: Bankruptcy Unit, POB 14670, Salem, OR 97309-5013
smg                    +   US Attorney General, Department of Justice, 10th & Constitution NW, Washington, DC 20530-0001
102217405              +   Clackamas County, Office of County Counsel, 2051 Kaen Rd, Oregon City, OR 97045-4035
102217403              +   Rushmore Loan Mngmt Svcs LLC, PO Box 514707, Los Angeles, CA 90051-4707
102217404                  Wright Manufacturing LLC, PO Box 9369, Bend, OR 97708

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        EDI: ORREV.COM
                                                                                        Jan 27 2021 05:03:00      ODR Bkcy, 955 Center NE #353, Salem, OR
                                                                                                                  97301-2555
smg                    + Email/Text: usaor.bankruptcy@usdoj.gov
                                                                                        Jan 27 2021 00:38:00      US Attorney, US Attorney, 1000 SW 3rd Ave
                                                                                                                  #600, Portland, OR 97204-2936

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 28, 2021                                            Signature:           /s/Joseph Speetjens




                                          Case 21-30037-tmb13                      Doc 16           Filed 01/28/21
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                  DISTRICT OF OREGON
                                                                                                       FILED
                                                                                                    January 26, 2021

                                                                                               Clerk, U.S. Bankruptcy Court

Below is an order of the Court.



                                                                                                U.S. Bankruptcy Judge


OD2 (6/29/12) tlh                          UNITED STATES BANKRUPTCY COURT
                                                    District of Oregon
In re                                                                     )
 Natalia Aleksandrovna Neal, xxx−xx−0845                                  )
                                                                          )   Case No. 21−30037−tmb13
Debtor(s)
                                                                          )
                                                                          )   ORDER OF DISMISSAL
                                                                          )   AND ADMINISTRATIVELY
                                                                          )   CLOSING CASE
                                                                          )
The Court finding that:
    The debtor(s) filed a motion to dismiss this case.


IT IS ORDERED that:
1. This case is dismissed; this case is closed, but only for administrative purposes; and the court shall retain jurisdiction over any
adversary proceeding pending at the time of closure.
2. Any trustee (except any Chapter 7 trustee who has already filed a "no asset" inventory and report, and who has not
subsequently collected any estate assets) must file any final account as required by Local Rule 2015−1, and upon filing any such
final account and any additional final report or account required by the UST the trustee shall, without further court order, be
discharged as trustee of the debtor's estate.
3. Any unpaid filing fees are now due and owing. The court will not entertain a motion to reopen this case, or a motion for
reconsideration of this order, unless all unpaid fees are paid.
4. Dismissal of the case does not reinstate any transfer avoided by a Chapter 12 or 13 trustee under 11 USC §§544, 547, 548 or
549 to the extent the trustee has received and disbursed proceeds of avoided transfers pursuant to a confirmed Chapter 12 or 13
plan.
5. No further payments will be made to creditors by a trustee; the Bankruptcy Code provisions for an automatic stay of certain
acts and proceedings against the debtor(s) and co−debtors and their property are no longer in effect; and creditors should now
look directly to the debtor(s) for satisfaction of any balances owing upon their claims.
6. Any previously entered order directing Chapter 13 payments to a trustee is terminated AND THE DEBTOR'S EMPLOYER
(OR OTHER NAMED PARTY) SHOULD DISCONTINUE MAKING PAYMENTS TO THE TRUSTEE.



                                                                ###




                                                                                                                                  15



                                Case 21-30037-tmb13                Doc 16       Filed 01/28/21
